DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a gas turbine engine with a heat exchanger module in the inlet, classified in F02C7/04.
II. Claims 10-12, drawn to a method of operating a turbofan gas turbine engine, classified in F05D2260/213.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another materially different process such as to enable the transfer of heat energy from the heat transfer elements which do not contain a first fluid. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species of inlet duct:
 Species A drawn to Figs. 2, 4-5 of an inlet duct which is linear and the heat exchanger diameter is equal to the fan diameter.
Species B drawn to Fig. 3 of an inlet duct which is curved and the heat exchanger diameter is greater than the fan diameter. 
The species are independent or distinct because of the structural differences as listed above and as shown in the figures where the inlet duct of Species A is linear while the inlet duct of Species B is curved, and the fan diameter of Species B is less than the heat exchanger diameter while the fan diameter of Species A is equal to the heat exchanger diameter. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-4, 7-12 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Todd Guise on 9/14/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-9 and Species A.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-6 and 10-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species and non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claims 1-4 and 7-9 are currently being examined.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Objections
Claims 2-3 are objected to because of the following informalities:  
Claim 2:  in line 5 “10*D” should read as – 10 times D --.
Claim 3: in line 2 “1.0*D to 5.0*D” should read as – 1.0 times D to 5.0 times D --.
Claim 4: in line 1 “the fan” should read as – a fan --.
Claim 8: in lines 2-3 “a plurality of fan blades” should read as – the plurality of fan blades --.
 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the fan diameter D is within the range of 0.3m to 2.0m, preferably within the range 0.4m to 1.5m, and more preferably in the range of 0.7m to 1.0m” which is unclear as to which range is being claimed which renders the claim indefinite.
Claim 7 recites “the sequential arrangement of modules” in line 5 and in line 7 which are unclear given the limitations earlier in the claim. Per lines 2-4 “the outer housing enclosing the sequential arrangement of heat exchanger module, fan assembly, compressor module, and turbine module,” but in lines 4-5 “an annular bypass duct being defined between the outer housing and the sequential arrangement of modules” is unclear as to whether the bypass duct is between the outer housing and 
1) each in the sequential arrangement including the heat exchanger module, the fan assembly, the compressor module and the turbine module, 
or 
2) the heat exchanger module, the compressor module and the turbine module,
or 
3) the compressor module and the turbine module.
Then how to determine a bypass ratio claimed in line 5 is unclear due to the above issue regarding which option 1)-3) above is meant in defining the annular bypass duct in determining a mass air flow rate through the bypass duct (which for clarity should read as the annular bypass duct). Then in lines 6-7, “a mass air flow rate through the sequential arrangement of modules” is unclear again regarding through which combination of elements listed in options 1)-3) above is being claimed. Therefore, claim 7 is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Powell et al. 20200386189.

Regarding independent claim 1, Powell discloses a turbofan gas turbine engine (200 Fig. 2) comprising, in axial flow sequence, a heat exchanger module (248 precooler Fig. 2 para. 103: “the inlet precooler 248 is a fuel-air heat exchanger thermally coupled to the fuel delivery system 288. More specifically, for the embodiment shown, the inlet precooler 248 is configured to utilize fuel directly as a heat exchange fluid, such that heat extracted from the inlet airflow through the inlet section 244 of the ducting assembly 204 is transferred to the fuel flow through the fuel delivery system 288”), a fan assembly (232 Fig. 2 para. 85), a compressor module (220 Fig. 2 para. 84), and a turbine module (224, 226 Fig. 2 para. 84), the fan assembly comprising a plurality of fan blades (250 Fig. 3 para. 89), the heat exchanger module comprising a plurality of heat transfer elements (248 has a plurality of heat exchange elements as shown in Fig. 2); 
wherein the heat exchanger module is in fluid communication with the fan assembly by an inlet duct (244 Fig. 2 para. 87), the inlet duct extending between a downstream-most face (labeled in annotated Fig. 3) of the heat transfer elements and an upstream-most face (labeled in annotated Fig. 3) of the fan assembly.

    PNG
    media_image1.png
    698
    990
    media_image1.png
    Greyscale



Regarding claim 7, as best understood Powell further discloses the turbofan gas turbine engine further comprising an outer housing (236 Fig. 3 para. 86), the outer housing enclosing the sequential arrangement of heat exchanger module, fan assembly, compressor module, and turbine module (as seen in Figs. 2-3, 236 encloses elements 248, 232, 220, 224 and 226), an annular bypass duct (238 which is annular in shape per Figs. 2-3 and para. 86) being defined between the outer housing and the sequential arrangement of modules (as best understood as the compressor module and the turbine module: in Figs. 2-3, 238 is defined between 236 and modules 220 and 224, 226 which is also described in para. 86, 238 extends around turbine engine 202 which includes 220 and 224, 226 per para. 84), a bypass ratio being defined as a ratio of a mass air flow rate through the bypass duct (the bypass duct as best understood as defined between 236 and 220 and 224, 226) to a mass air flow rate through the sequential arrangement of modules (as best understood as through 220 and 224, 226), and wherein the bypass ratio is less than 2.0 (per para. 171 the method of Fig. 14 may be used with reference to Figs. 2-3 among other figures, and per para. 174 a first portion of inlet airflow (i.e. a mass air flow rate) flows through the inlet of the turbine engine (which includes 220 and 224, 226 such that the first portion of airflow flows through 220 and 224, 226) and a second portion of inlet airflow is received through a bypass duct which is 238, and a ratio of the second portion of air through the bypass duct to the first portion of air through the turbine engine may be between about 1:1 and about 20:1, where between 1:1 and 2:1 of that range is within the claimed range of the bypass ratio is less than 2.0 (i.e. less than 2.0:1)).

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stretton et al. 7398641.
Regarding independent claim 1, Stretton discloses a turbofan gas turbine engine (10 Fig. 1) comprising, in axial flow sequence (per col 2 lines 61-67), a heat exchanger module (labeled in annotated Fig. 1 where the air intake 12 receives air flow which can cause icing of the inlet 12 to assist in transferring heat to the intake 12 the inner surface of the intake 12 comprises a means for heat exchange 38 between the air circulating within the chamber 35 and the walls of the intake 12 and the ribs 38 may take many different forms to provide heat exchange and as such all provide the essential function of transferring heat from the circulating air to the intake 12 to prevent ice build up per col 4 lines 11-14, 18-21), a fan assembly (13 Fig. 1 col 2 lines 63-64), a compressor module (14, 15 Fig. 1 col 2 lines 64-65), and a turbine module (17-19 Fig. 1 col 2 lines 66-67), the fan assembly comprising a plurality of fan blades (as seen in Fig. 1 the fan 13 includes a plurality of fan blades), the heat exchanger module comprising a plurality of heat transfer elements (elements 38 at leading edge of inlet in Fig. 1); 
wherein the heat exchanger module is in fluid communication with the fan assembly by an inlet duct (labeled in annotated Fig. 1), the inlet duct extending between a downstream-most face (labeled in annotated Fig. 1) of the heat transfer elements and an upstream-most face (labeled in annotated Fig. 1) of the fan assembly.

    PNG
    media_image2.png
    533
    811
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stretton in view of Green et al. 20190107050.
Regarding claim 2, Stretton discloses all that is claimed in claim 1 discussed above and further discloses wherein the plurality of fan blades defines a fan diameter D (labeled in annotated Fig. 1-A), the inlet duct has a fluid path length (labeled in annotated Fig. 1-A) extending along a central axis (11 Fig. 1) of the inlet duct between the downstream-most face of the heat transfer elements and the upstream-most face of the fan assembly, and in annotated Fig. 1-A it appears that the fluid path length is less than 10.0 times D but since Fig. 1 is not necessarily drawn to scale, Stretton does not explicitly disclose the fluid path length is less than 10.0 times D.

    PNG
    media_image3.png
    523
    759
    media_image3.png
    Greyscale

Green teaches a gas turbine engine (Fig. 2) similar to the gas turbine engine of Stretton. With reference to Fig. 3, Green teaches a fan entry diameter D taken at the fan upstream face C, and an intake passage length L from the leading edge of the intake lip 34 to the fan upstream face C (paras. 62-67).  The intake passage length L of Green is analogous to the fluid path length of Stretton since the heat transfer elements of Stretton are at the leading edge. Green teaches L/D may be between 0.25 and 1.0 per para. 31 which means L is between 0.25 times D to 1.0 times D, which is less than 10.0 times D. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Stretton to have the fluid path length to be less than 10.0 times D as taught by Green to reduce residual flow angularity at the fan upstream face in order to reduce fan vibration and improve aerodynamic performance (Green para. 10).

Regarding claim 3, Stretton in view of Green teaches all that is claimed in claim 2 discussed above, but is silent as discussed so far wherein the fluid path length is in the range of 1.0 times D to 5.0 times D.
Green further teaches L/D may be 1.0 (para. 31) such that L is 1.0 times D.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the fluid path length in the invention of Stretton in view of Green be 1.0 times D as taught by Green which is in the claimed range of 1.0 times D to 5.0 times D, to reduce residual flow angularity at the fan upstream face in order to reduce fan vibration and improve aerodynamic performance (Green para. 10).

Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Moore et al. 20200200089.
Regarding claim 4, as best understood Powell discloses all that is claimed in claim 1 discussed above, but is silent regarding wherein the fan diameter D is within the range of 0.3m to 2.0m, preferably within the range 0.4m to 1.5m, and more preferably in the range of 0.7m to 1.0m (as best understood as in the range of 0.3m to 2.0m). 
Moore teaches a gas turbine engine (Fig. 1). Moore teaches “The turbine that drives the fan via the gearbox may have a rotational speed at the take-off lateral reference point of Wlrp rpm. The minimum number of rotor blades in any single rotor stage of the turbine that drives the fan via the gearbox may be given by NTURBmin. The diameter of the fan may be given by ϕfan. A Low Speed System parameter (LSS) may be defined as:    LSS=Wlrp×NTURBmin×ϕfan” (para. 50). The LSS parameter may be given by a range of values such as 1.3x106m.rpm≤LSS≤2.9x106 m.rpm (para. 52).
Providing a gas turbine engine with a Low Speed System parameter (LSS) in particular ranges has been found to result in a gas turbine engine that has high efficiency (for example due in particular to high propulsive efficiency) and/or high thrust (for example in the range of from 180 kN to 450 kN), but with acceptably low (and/or lower than conventional) noise levels (for example due to particularly low turbine noise propagating from the rear of the engine) (para. 53).
Therefore, the fan diameter is a result-effective variable.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the fan diameter in the invention of Powell be in the range of 0.3m to 2.0m since the fan diameter is a result-effective variable as taught by Moore for determining values of a Low Speed System parameter (LSS) which can result in a gas turbine engine that has high efficiency (for example due in particular to high propulsive efficiency) and/or high thrust, but with acceptably low (and/or lower than conventional) noise levels (for example due to particularly low turbine noise propagating from the rear of the engine) (Moore para. 53).

Regarding claim 9, Powell discloses all that is claimed in claim 1 discussed above, but is silent regarding a method of operating an aircraft comprising the gas turbine engine as claimed in Claim 1, the method comprising taking off from a runway, wherein the maximum rotational speed of the turbine during take-off is in the range of from 8500 rpm to 12500 rpm.
Moore teaches a gas turbine engine (Fig. 1). Moore teaches “The turbine that drives the fan via the gearbox may have a rotational speed at the take-off lateral reference point of Wlrp rpm. The minimum number of rotor blades in any single rotor stage of the turbine that drives the fan via the gearbox may be given by NTURBmin. The diameter of the fan may be given by ϕfan. A Low Speed System parameter (LSS) may be defined as:    LSS=Wlrp×NTURBmin×ϕfan” (para. 50). The LSS parameter may be given by a range of values such as 1.3x106m.rpm≤LSS≤2.9x106 m.rpm (para. 52). The rotational speed of the turbine that drives the fan via the gearbox at the take-off lateral reference point may be the same as, or similar to (for example within 5% of), the maximum rotational speed of that turbine during take-off (para. 53).
Moore teaches the gas turbine engine may have a turbine rotational speed at the take-off lateral reference point (Wlrp) in the range of from 8000 rpm to 9500 rpm (para. 55). Therefore, these values are each the same as or within 5% of a maximum rotational speed of the turbine during take-off, the range of which is correspondingly 8400 rpm to 9975 rpm, such that values of from 8500 rpm to 9975 rpm of that range fall within the claimed range of from 8500 rpm to 12500 rpm.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to operate an aircraft comprising the gas turbine engine of Powell per the method comprising taking off from a runway, wherein the maximum rotational speed of the turbine during take-off is in the range of from 8500 rpm to 12500 rpm as taught by Moore since providing a gas turbine engine with a Low Speed System parameter (LSS) in certain ranges has been found to result in a gas turbine engine that has high efficiency (for example due in particular to high propulsive efficiency) and/or high thrust, but with acceptably low (and/or lower than conventional) noise levels (for example due to particularly low turbine noise propagating from the rear of the engine), where the desirable LSS parameter is calculated using a range of a turbine rotational speed at the take-off lateral reference point (Wlrp) which is the same as or within 5% of the claimed range of the maximum rotational speed of the turbine during take-off (para. 53).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powell in view of Baughman 8777554.

Regarding claim 8, Powell discloses all that is claimed in claim 1 discussed above, and Powell further discloses at least one fan stage comprising the plurality of fan blades (250 Fig. 3) defining a fan diameter D (a tip diameter of the fan blades 250 in Fig. 3) but is silent regarding wherein the fan assembly has two or more fan stages.
Baughman teaches a turbofan gas turbine engine (110 Fig. 2). Baughman teaches a fan assembly which has two or more fan stages (multiple forward fan stages 152 in Fig. 2, col 4 lines 15-20).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fan assembly of the invention of Powell to have two or more fan stages as taught by Baughman as combining prior art elements (in this case adding one or more stages of fan stages taught by Baumann to the one stage fan assembly of Powell) according to known methods to yield predictable results (in this case pressurizing an airflow as required for a particular application (Baughman col 4 lines 18-20)). "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. . . . [W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." KSR at 1395-66 (citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bond et al. 20220220924 teaches a turbofan engine with a precooler forward of the fan (see Figs. 2-14).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359. The examiner can normally be reached M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        




/A.J.H./Examiner, Art Unit 3741